Exhibit 99.1 Contact:Mark J. grescovich, President & CEO Lloyd W. Baker, CFO (509) 527-3636 News Release Banner Corporation Announces First Quarter Results Walla Walla, WA – April 27, 2011 - Banner Corporation (NASDAQ GSM: BANR), the parent company of Banner Bank and Islanders Bank, today reported that it had a net loss of $7.8 million in the quarter ended March 31, 2011, compared to a net loss of $12.7 million in the immediately preceding quarter and a net loss of $1.5 million in the first quarter a year ago. “The first quarter provided further evidence of the progress we are making in implementing our strategies to strengthen the franchise through our super community bank model,” said Mark J. Grescovich, President and Chief Executive Officer.“Additional margin expansion and increased net interest income, before provision for loan losses, compared to a year ago supported strong revenue generation during the first quarter, despite a decline in income from mortgage banking operations.We have improved our core business by continuing to change the composition of our deposit portfolio, growing non-interest-bearing and other core deposit balances, while strengthening our on-balance-sheet liquidity and capital base and effectively managing controllable operating expenses.The result has been meaningful improvement in our core operations and growth in recurring revenues compared to the same period a year earlier. “In addition, Banner’s credit quality metrics improved during the first quarter, with non-performing loans, real estate owned and total non-performing asset levels all decreasing at March 31, 2011 compared to the prior quarter end,” Grescovich continued.“However, the provision for loan losses and expenses related to real estate owned remained high, adversely affecting our operating results in the first quarter.Although we made progress during the quarter in reducing non-performing loans and selling acquired real estate, significantly improving our asset quality remains the primary focus for Banner that will allow us to return to profitability.” In the first quarter, Banner paid a $1.6 million dividend on the $124 million of senior preferred stock it issued to the U.S. Treasury in the fourth quarter of 2008 in connection with its participation in the Treasury’s Capital Purchase Program.In addition, Banner accrued $426,000 for related discount accretion.Including the preferred stock dividend and related accretion, the net loss to common shareholders was $0.09 per share for the quarter ended March 31, 2011, compared to a net loss to common shareholders of $0.13 per share in the fourth quarter of 2010 and $0.16 per share for the first quarter a year ago. Credit Quality “Charge-offs and delinquencies as well as real estate expenses and valuation adjustments continued to be concentrated in loans for the construction of single-family homes and residential land development projects,” noted Grescovich.“However, our exposure to one-to-four family residential construction and land development loans has continued to decline and at March 31, 2011 had been reduced to just 9.0% of total loans outstanding.Although this percentage is slightly below our long-term target range under improved market conditions, we do expect the land development portion of this portfolio to continue to decline over the near term. “Our impairment analysis and charge-off actions reflect current appraisals and valuation estimates and our reserve levels are substantial, resulting in increased coverage ratios relative to both non-performing loans and total loans at quarter end,” Grescovich continued.“We will remain diligent in our efforts to reduce credit costs substantially in 2011 and beyond as further problem asset resolution occurs and the economy continues to recover.” Banner recorded a $17.0 million provision for loan losses in the first quarter of 2011, compared to $20.0 million in the preceding quarter and $14.0 million in the first quarter of 2010.The allowance for loan losses at March 31, 2011 totaled $97.6 million, representing 2.94% of total loans outstanding and 74% of non-performing loans.Non-performing loans totaled $131.7 million at March 31, 2011, compared to $151.5 million in the preceding quarter and $196.0 million a year earlier. Banner’s real estate owned and repossessed assets totaled $94.9 million at March 31, 2011, compared to $100.9 million three months earlier and $95.2 million a year earlier.Net charge-offs in the first quarter of 2011 totaled $16.8 million, or 0.50% of average loans outstanding, compared to $19.0 million, or 0.55% of average loans outstanding for the fourth quarter of 2010 and $13.5 million, or 0.36% of average loans outstanding for the first quarter a year ago.Non-performing assets totaled $228.6 million at March 31, 2011, compared to $254.3 million in the preceding quarter and $294.2 million a year earlier.At March 31, 2011, Banner’s non-performing assets were 5.32% of total assets, compared to 5.77% at the end of the preceding quarter and 6.42% a year ago. (more) BANR - First Quarter 2011 Results April 27, 2011 Page 2 One-to-four family residential construction, land and land development loans were $298.9 million, or only 9.0% of the total loan portfolio at March 31, 2011, compared to $470.0 million, or 12.8% of the total loan portfolio a year earlier.The geographic distribution of these residential construction, land and land development loans was approximately $95.5 million, or 32%, in the greater Puget Sound market, $131.1 million, or 44%, in the greater Portland, Oregon market and $11.8 million, or 4%, in the greater Boise, Idaho market as of March 31, 2011.The remaining $60.5 million, or 20%, was distributed in the various eastern Washington, eastern Oregon and northern Idaho markets served by Banner Bank. Non-performing residential construction, land and land development loans and related real estate owned were $108.3 million, or 47% of non-performing assets at March 31, 2011.The geographic distribution of non-performing construction, land and land development loans and related real estate owned included approximately $48.4 million, or 45%, in the greater Puget Sound market, $42.7 million, or 39%, in the greater Portland market and $9.2 million, or 9%, in the greater Boise market, with the remaining $8.0 million, or 7%, distributed in the various eastern Washington, eastern Oregon and northern Idahomarkets served by Banner Bank. Income Statement Review “Further maturing of our expanded branch system and the realignment and refocusing of our delivery platforms has allowed Banner Bank to add customer relationships and grow core deposits.That growth has enabled us to significantly reduce our cost of funds during the first quarter through changes in our deposit mix.The reduced cost of funds made it possible for us to improve our net interest margin by 13 basis points compared to the immediately preceding quarter and to increase it by 33 basis points compared to the first quarter a year ago, despite significant downward pressure on asset yields,” said Grescovich.Banner’s net interest margin was 3.94% for the first quarter of 2011, compared to 3.81% in the preceding quarter and 3.61% in the first quarter a year ago. Funding costs for the first quarter decreased 13 basis points compared to the previous quarter and 73 basis points from the first quarter a year ago.Deposit costs decreased by 14 basis points compared to the preceding quarter and 80 basis points compared to the first quarter a year earlier.Asset yields were unchanged from the prior quarter and decreased 41 basis points from the first quarter a year ago.Loan yields declined one basis point compared to the preceding quarter and decreased eight basis points from the first quarter a year ago.Non-accruing loans reduced the margin by approximately 27 basis points in the first quarter of 2011 compared to approximately 33 basis points in the preceding quarter and approximately 34 basis points in the first quarter of 2010. Net interest income, before the provision for loan losses, was $40.1 million in the first quarter of 2011, compared to $40.8 million in the preceding quarter and $38.2 million in the first quarter a year ago.Revenues from core operations* (net interest income before the provision for loan losses plus total other operating income excluding fair value and other-than-temporary impairment (OTTI) adjustments) were $47.0 million in the first quarter of 2011, compared to $49.0 million in the fourth quarter of 2010 and $45.2 million for the first quarter a year ago.“While we had an expected seasonal decline in revenues compared to the immediately preceding quarter, the growth in core deposits and reduced funding costs and resulting improvement in net interest margin led to a solid increase in our revenues from core operations compared to the same quarter a year earlier,” said Grescovich. Banner’s first quarter 2011 results also included a net gain of $256,000 ($256,000 after tax, with no measurable impact on earnings per share) for fair value adjustments as a result of changes in the valuation of financial instruments carried at fair value, compared to a net loss of $706,000 ($706,000 after tax, or $0.01 loss per share) in the fourth quarter of 2010 and a net gain of $1.9 million ($1.2 million after tax, or $0.06 earnings per share) in the first quarter a year ago. Total other operating income, which includes the changes in the valuation of financial instruments noted above and OTTI adjustments, was $7.2 million in the first quarter of 2011, compared to $7.6 million in the preceding quarter and $7.7 million for the first quarter a year ago.There were no OTTI charges during the current first quarter or during the preceding quarter.OTTI charges during the first quarter of 2010 were $1.2 million.Total other operating income from core operations* (other operating income excluding fair value and OTTI adjustments) for the current quarter was $7.0 million, compared to $8.3 million the preceding quarter, and $7.0 million for the first quarter a year ago. Income from mortgage banking operations decreased to $962,000 in the first quarter, compared to $2.1 million in the immediately preceding quarter and was nearly unchanged from $948,000 in the first quarter of 2010.Deposit fees and other service charges were $5.3 million in the first quarter of 2011 compared to $5.5 million in the preceding quarter and $5.2 million in the first quarter a year ago. “Operating expenses decreased during the quarter compared to the preceding quarter, primarily due to a lower amount of valuation adjustments in the real estate owned portfolio than was recorded during the fourth quarter of 2010,” said Grescovich.“Aside from the costs associated with real estate owned, our operating expenses were little changed from recent quarters.While we are working diligently to control operating expenses, we expect collection expenses and costs associated with real estate owned to remain elevated in the short term as we continue our efforts to reduce our inventory of non-performing assets.” Total other operating expenses, or non-interest expenses, were $38.1 million in the first quarter of 2011, compared to $41.0 million in the preceding quarter and $35.4 million in the first quarter a year ago. (more) BANR - First Quarter 2011 Results April 27, 2011 Page 3 *Earnings information excluding fair value and OTTI adjustments (alternately referred to as total other operating income from core operation or revenues from core operations) represent non-GAAP (Generally Accepted Accounting Principles) financial measures.Management has presented these non-GAAP financial measures in this earnings release because it believes that they provide useful and comparative information to assess trends in the Company’s core operations reflected in the current quarter’s results.Where applicable, the Company has also presented comparable earnings information using GAAP financial measures. Balance Sheet Review “We have continued to intentionally reduce our construction and land development loans as well as other non-performing loans during the past year, including additional reductions in the first quarter.Further, loan demand remained modest for the quarter as both businesses and consumers continued to deleverage their balance sheets and remain very cautious in the current economic environment. We also experienced a normal seasonal decline in agricultural loan balances during the first quarter.As a result, total loans declined further in the first quarter,” said Grescovich, “however, the aggressive calling efforts of our bankers are resulting in a stronger pipeline of new relationship and lending opportunities for Banner.” Net loans were $3.23 billion at March 31, 2011, compared to $3.31 billion at December 31, 2010 and $3.59 billion a year ago.At March 31, 2011, our one-to-four family construction loans totaled $151.0 million, a $62.4 million reduction over the past year and a reduction of $504.0 million from their peak quarter-end balance of $655.0 million at June 30, 2007.Similarly, total construction, land and land development loans have declined by $864.3 million from their peak quarter-end balance of $1.24 billion at June 30, 2007. Total assets were $4.30 billion at March 31, 2011, compared to $4.41 billion at the end of the preceding quarter and $4.58 billion a year ago.Deposits totaled $3.54 billion at March 31, 2011, compared to $3.59 billion at the end of the preceding quarter and $3.85 billion a year ago.Non-interest-bearing accounts totaled $622.8 million at March 31, 2011, compared to $600.5 million at the end of the preceding quarter and $549.3 million a year ago, a year-over-year increase of 13%.At March 31, 2011, interest-bearing transaction and savings accounts were $1.46 billion, compared to $1.43 billion at the end of the preceding quarter and $1.40 billion a year ago, a year-over-year increase of 4%. “We have significantly reduced our reliance on higher cost certificates of deposit by emphasizing core deposit activity in non-interest-bearing and other transaction and savings deposit products.This strategy continues to help improve our cost of funds and increase the opportunity for deposit fee revenue,” said Grescovich.“Much lower rates on renewed and retained certificates of deposit also significantly contributed to the decline in the cost of deposits and are expected to provide a substantial benefit in future periods.” At March 31, 2011, total stockholders’ equity was $504.7 million, including $119.4 million attributable to preferred stock and common stockholders’ equity was $385.3 million, or $3.35 per share.During 2010, Banner completed a common stock offering, issuing a total of 85,639,000 shares in the offering, resulting in net proceeds of approximately $161.6 million.At March 31, 2011, Banner had 114.9 million shares outstanding, compared to 22.9 million shares outstanding a year ago.Tangible common stockholders’ equity, which excludes preferred stock and other intangibles, was $377.3 million at March 31, 2011, or 8.79% of tangible assets, compared to $383.9 million, or 8.73% of tangible assets at December 31, 2010 and $278.5 million, or 6.09% of tangible assets a year ago.Tangible book value per common share was $3.28 at March 31, 2011. Augmented by the stock offering and continued sales under its Dividend Reinvestment and Direct Stock Purchase and Sale Plan (DRIP), Banner Corporation and its subsidiary banks continue to maintain capital levels significantly in excess of the requirements to be categorized as “well-capitalized” under applicable regulatory standards.Banner Corporation used a significant portion of the net proceeds from the offering to strengthen Banner Bank’s regulatory capital ratios while retaining the balance for general working capital purposes, including additional capital investments in its subsidiary banks if appropriate.Through March 31, 2011, Banner Corporation had invested $110.0 million of the net proceeds as additional paid-in common equity in Banner Bank, although no additional equity investment was made during the most recent quarter.Banner Corporation’s Tier 1 leverage capital to average assets ratio was 12.50% and its total capital to risk-weighted assets ratio was 17.14% at March 31, 2011.Banner Bank’s Tier 1 leverage ratio improved to 11.03% at March 31, 2011, well in excess of the minimum level of 10% targeted in our Memorandum of Understanding agreed to with the FDIC and the Washington Department of Financial Institutions. Conference Call Banner will host a conference call on Thursday, April 28, 2011, at 8:00 a.m. PST, to discuss first quarter results.The conference call can be accessed live by telephone at (480) 629-9723 to participate in the call.To listen to the call online, go to the Company’s website at www.bannerbank.com.A replay will be available for a week at (303) 590-3030, using access code 4429150. About the Company Banner Corporation is a $4.30 billion bank holding company operating two commercial banks in Washington, Oregon and Idaho.Banner serves the Pacific Northwest region with a full range of deposit services and business, commercial real estate, construction, residential, agricultural and consumer loans.Visit Banner Bank on the Web at www.bannerbank.com. This press release contains statements that the Company believes are “forward-looking statements.” These statements relate to the Company’s financial condition, results of operations, plans, objectives, future performance or business. You should not place undue reliance on these statements, (more) BANR - First Quarter 2011 Results April 27, 2011 Page 4 as they are subject to risks and uncertainties. When considering these forward-looking statements, you should keep in mind these risks and uncertainties, as well as any cautionary statements the Company may make. Moreover, you should treat these statements as speaking only as of the date they are made and based only on information then actually known to the Company. There are a number of important factors that could cause future results to differ materially from historical performance and these forward-looking statements. Factors which could cause actual results to differ materially include, but are not limited to, the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs and changes in our allowance for loan losses and provision for loan losses that may be impacted by deterioration in the housing and commercial real estate markets and may lead to increased losses and non-performing assets and may result in our allowance for loan losses not being adequate to cover actual losses; changes in general economic conditions, either nationally or in our market areas; changes in the levels of general interest rates and the relative differences between short and long-term interest rates, deposit interest rates, our net interest margin and funding sources; fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in our market areas; secondary market conditions for loans and our ability to sell loans in the secondary market; results of examinations of us by the Board of Governors of the Federal Reserve System and of our bank subsidiaries by the Federal Deposit Insurance Corporation, the Washington State Department of Financial Institutions, Division of Banks or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, institute a formal or informal enforcement action against us or any of the Banks which could require us to increase our reserve for loan losses, write-down assets, change our regulatory capital position or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; our compliance with regulatory enforcement actions; the requirements and restrictions that have been imposed upon Banner and Banner Bank under the memoranda of understanding with the Federal Reserve Bank of San Francisco (in the case of Banner) and the FDIC and the Washington DFI (in the case of Banner Bank) and the possibility that Banner and Banner Bank will be unable to fully comply with the memoranda of understanding, which could result in the imposition of additional requirements or restrictions; legislative or regulatory changes that adversely affect our business including changes in regulatory policies and principles, or the interpretation of regulatory capital or other rules; our ability to attract and retain deposits; further increases in premiums for deposit insurance; our ability to control operating costs and expenses; the use of estimates in determining fair value of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; staffing fluctuations in response to product demand or the implementation of corporate strategies that affect our workforce and potential associated charges; the failure or security breach of computer systems on which we depend; our ability to retain key members of our senior management team; costs and effects of litigation, including settlements and judgments; our ability to implement our business strategies; our ability to successfully integrate any assets, liabilities, customers, systems, and management personnel we may acquire into our operations and our ability to realize related revenue synergies and cost savings within expected time frames and any goodwill charges related thereto; our ability to manage loan delinquency rates; increased competitive pressures among financial services companies; changes in consumer spending, borrowing and savings habits; the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; our ability to pay dividends on our common and preferred stock and interest or principal payments on our junior subordinated debentures; adverse changes in the securities markets; inability of key third-party providers to perform their obligations to us; changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; the economic impact of war or terrorist activities; other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services; future legislative changes in the United States Department of TreasuryTroubled Asset Relief Program Capital Purchase Program; and other risks detailed in Banner’s reports filed with the Securities and Exchange Commission, including its Annual Report on Form 10-K for the year ended December 31, 2010. We do not undertake and specifically disclaim any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. These risks could cause our actual results for 2011 and beyond to differ materially from those expressed in any forward-looking statements by, or on behalf of, us, and could negatively affect our operating and stock price performance. (more) BANR - First Quarter 2011 Results April 27, 2011 Page 5 RESULTS OF OPERATIONS Quarters Ended (in thousands except shares and per share data) Mar 31, 2011 Dec 31, 2010 Mar 31, 2010 INTEREST INCOME: Loans receivable $ $ $ Mortgage-backed securities Securities and cash equivalents INTEREST EXPENSE: Deposits Federal Home Loan Bank advances Other borrowings Junior subordinated debentures Net interest income before provision for loan losses PROVISION FOR LOAN LOSSES Net interest income OTHER OPERATING INCOME: Deposit fees and other service charges Mortgage banking operations Loan servicing fees Miscellaneous Other-than-temporary impairment losses - ) Net change in valuation of financial instruments carried at fair value ) Total other operating income OTHER OPERATING EXPENSE: Salary and employee benefits Less capitalized loan origination costs ) ) ) Occupancy and equipment Information / computer data services Payment and card processing services Professional services Advertising and marketing Deposit insurance State/municipal business and use taxes Real estate operations Amortization of core deposit intangibles Miscellaneous Total other operating expense Income (loss) before provision for (benefit from) income taxes ) ) ) PROVISION FOR(BENEFIT FROM ) INCOME TAXES - ) NET INCOME (LOSS) PREFERRED STOCK DIVIDEND AND DISCOUNT ACCRETION: Preferred stock dividend Preferred stock discount accretion NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) Earnings(loss) per share available to common shareholder Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) Cumulative dividends declared per common share $ $ $ Weighted average common shares outstanding Basic Diluted Common shares issued in connection with exercise of stock options or DRIP (more) BANR - First Quarter 2011 Results April 27, 2011 Page 6 FINANCIALCONDITION (in thousands except shares and per share data) Mar 31, 2011 Dec 31, 2010 Mar 31, 2010 ASSETS Cash and due from banks $ $ $ Federal funds and interest-bearing deposits Securities - at fair value Securities - available for sale Securities - held to maturity Federal Home Loan Bank stock Loans receivable: Held for sale Held for portfolio Allowance for loan losses ) ) ) Accrued interest receivable Real estate owned held for sale, net Property and equipment, net Other intangibles, net Bank-owned life insurance Other assets $ $ $ LIABILITIES Deposits: Non-interest-bearing $ $ $ Interest-bearing transaction and savings accounts Interest-bearing certificates Advances from Federal Home Loan Bank at fair value Customer repurchase agreements and other borrowings Junior subordinated debentures at fair value Accrued expenses and other liabilities Deferred compensation STOCKHOLDERS' EQUITY Preferred stock - Series A Common stock Retained earnings (accumulated deficit) Other components of stockholders' equity ) ) ) $ $ $ Common Shares Issued: Shares outstanding at end of period Less unearned ESOP shares at end of period Shares outstanding at end of period excluding unearned ESOP shares Common stockholders' equity per share (1) $ $ $ Common stockholders' tangible equity per share (1) (2) $ $ $ Tangible common stockholders' equity to tangible assets % % % Consolidated Tier 1 leverage capital ratio % % % - Calculation is based on number of common shares outstanding at the end of the period rather than weighted average shares outstanding and excludes unallocated shares in the ESOP. - Tangible common equity excludes preferred stock, goodwill, core deposit and other intangibles. (more) BANR - First Quarter 2011 Results April 27, 2011 Page 7 ADDITIONAL FINANCIAL INFORMATION (dollars in thousands) Mar 31, 2011 Dec 31, 2010 Mar 31, 2010 LOANS (including loans held for sale): Commercial real estate Owner occupied $ $ $ Investment properties Multifamily real estate Commercial construction Multifamily construction One- to four-family construction Land and land development Residential Commercial Commercial business Agricultural business including secured by farmland One- to four-family real estate Consumer Consumer secured by one- to four-family real estate Total loans outstanding $ $ $ Restructured loans performing under their restructured terms $ $ $ Loans 30 - 89 days past due and on accrual $ $ $ Total delinquent loans (including loans on non-accrual) $ $ $ Total delinquent loans/Total loans outstanding % % % GEOGRAPHIC CONCENTRATION OF LOANS AT March 31, 2011 Washington Oregon Idaho Other Total Commercial real estate Owner occupied $ Investment properties Multifamily real estate Commercial construction - - Multifamily construction - One- to four-family construction - - Land and land development Residential - - Commercial - - Commercial business Agricultural business including secured by farmland 8 One- to four-family real estate Consumer - - Consumer secured by one- to four-family real estate Total loans outstanding $ Percent of total loans % DETAIL OF LAND AND LAND DEVELOPMENT LOANS AT March 31, 2011 Washington Oregon Idaho Other Total Residential Acquisition & development $ $ $ $
